Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13, 14, 16, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 7, LEE et al. (US 20180124829) teaches an apparatus, which is a terminal or a processor at the terminal, comprising: a processing circuit, a receiving circuit and a sending circuit; wherein 
a receiving circuit is configured to receive from a network side device, a configuration parameter for a scheduling request (par. 81), wherein the configuration parameter assigns scheduling request resources on at least two carriers (par. 81, eNB signaling the UE the PUSCH/CB-SR resources, which applied for a specific group of carriers); 
a sending circuit is configured to send according to the configuration parameter, the scheduling request on a scheduling request resource on the selected one carrier of the at least two carriers when the scheduling request is triggered (par. 79, 81, UE transmits SR or BSR report at a specific carrier); 
wherein the at least two carriers comprise at least one secondary carrier and a primary carrier, or the at least two carriers comprise at least two secondary carriers (par. 75, 79, primary and secondary cells, the primary cell using carrier for the normal TTI or primary carrier and the secondary cell using the carrier for the short TT or the secondary carriers); 
a scheduling request resource on a specific carrier of the at least two carriers (par. 79, 81, UE transmits SR or BSR report at a specific carrier). 
DAI et al. (US 20150305016) teaches the processing circuit is configured to select one carrier from the at least two carriers (par. 30, 52, 53, 105, selecting the primary uplink or second uplink component carriers to transmit the scheduling request (SR)); 
the sending circuit is configured to send according to the configuration parameter, when the scheduling request is triggered, the scheduling request on a scheduling request resource on the selected one carrier of the at least two carriers (par. 30, 52, 53, 56, 57, UE transmits SR the primary or secondary based on the signaling); 
wherein the at least two carriers comprise at least one secondary carrier and a primary carrier; or the at least two carriers comprise at least two secondary carriers (par. 30, 52, 53, 105, primary and secondary component carriers)

SUSITAIVAL et al. (US 20120100864) teaches wherein the configuration parameter comprises a positive integer n related to a threshold length of a first timer (par. 66, the scheduling request prohibit timer length is (k+l) multiplied with the scheduling request periodicity, where k is configured by the base station, which the prohibit timer length indicating the threshold for sending the RS).
wherein the threshold length of the first timer is n times a periodicity of a scheduling request resource on a specific carrier (par. 66, the scheduling request prohibit timer length is (k+l) multiplied with the scheduling request periodicity, where k is configured by the base station, timer length indicating the threshold for sending the SR), the periodicity of the scheduling request resource on the specific carrier being a minimum among periodicities of the scheduling request resources on the at least two carriers (par. 66, the scheduling request prohibit timer length is (k+l) multiplied with the scheduling request periodicity, where k is configured by the base station, the prohibit timer would indicating the minimum the UE stall from transmitting the SR, wherein the scheduling request periodicity of the short value of periodicities of 5, 10, 20, 40, 80 milliseconds is selected to decrease delay as indicated by par. 9, 10 for plurality of sub-carriers as in par. 36), and
wherein the processing circuit is further configured to start the first timer according to the threshold length of the first timer after the scheduling request is sent (par. 15, prohiting the RS when the prohibit timer is running).

KIM et al. (US 20180092118 as supported by provisional 62162468 filed on 05/15/2015) teaches determine a length of a media access control (MAC) service data unit fSDU) in a MAC protocol data unit (PDU), wherein the MAC PDU comprises header information, and wherein the header information comprises a length field fid indicating the length of the MAC SDU and a 1-bit second length indication field (F2) (fig. 28, 29, 30, par. 313, F1 and F2),
determine that the second length indication field (F2) indicates 1 when the apparatus determines the length of the length field (L) is 23 bits according to the length of the MAC SDU (fig. 28, 29, 30, par. 313, F2=1, L field is 23 bits),
(fig. 28, 29, 30, par. 313, F2=0 and F1=0, L field is 7 bits),
determine that the second length indication field (F2) indicates o and that the header information farther comprises the length indication field (F) indicating 1 when the apparatus determines that the length of the length field (L) is 15 bits according to the length of the MAC SDU (fig. 28, 29, 30, par. 313, F2=0 and F1=1, the L field is 15 bits), and
wherein the sending circuit is further configured to send the uplink data including the MAC PDU (par. 320, 321, transmitting and receiving MAC SDU according to the F1 and F2 format).
BAGHEL et al. (US 20130301611) teaches The MAC header comprises R/R/E/LCID Subheader (8 Bits) and R/R/E/LCID/F/L Subheader (16 Bits) (par. 86).

However, it would not have been obvious for one of ordinary skill in the art to modify the prior art with “determine that the second length indication field (F2) indicates 1 when the apparatus determines the length of the length field (L) is 16 bits, 17 bits or 23 bits according to the length of the MAC SDU” in the claim as a whole.

Regarding claims 13, 16, LEE et al. (US 20180124829) teaches an apparatus, comprising: 
a processing circuit configured to determine a configuration parameter for a scheduling request (par. 81, eNB signaling the UE the PUSCH/CB-SR resources), (par. 81, eNB signaling the UE the PUSCH/CB-SR resources, which applied for a specific group of carriers); and a sending circuit coupled with the processing circuit, wherein the sending circuit is configured to send the configuration parameter to a terminal (par. 81, eNB signaling the UE the PUSCH/CB-SR resources), wherein the configuration parameter is used by the terminal to send the scheduling request on a scheduling request resource on one carrier from the at least two carriers when the scheduling request is triggered (par. 79, 81, UE transmits SR or BSR report at a specific carrier), wherein the at least two carriers comprises at least one secondary carrier and a primary carrier, or the at least two carriers comprises at least one secondary carrier (par. 75, 79, primary and secondary cells, the primary cell using carrier for the normal TTI or primary carrier and the secondary cell using the carrier for the short TT or the secondary carriers); a scheduling request resource on a specific carrier of the at least two carriers (par. 79, 81, UE transmits SR or BSR report at a specific carrier). 
DAI et al. (US 20150305016) teaches wherein the configuration parameter is used for the terminal to send the scheduling request on a scheduling request resource on one carrier selected by the terminal from the at least two carriers when the scheduling request is triggered (par. 30, 52, 53, 105, selecting the primary uplink or second uplink component carriers to transmit the scheduling request (SR)); 
wherein the at least two carriers comprise at least one secondary carrier and a primary carrier; or the at least two carriers comprise at least two secondary carriers (par. 30, 52, 53, 105, primary and secondary component carriers)

SUSITAIVAL et al. (US 20120100864) teaches wherein the configuration parameter comprises a positive integer n related to a threshold length of a first timer (par. 66, the scheduling request prohibit timer length is (k+l) multiplied with the scheduling request periodicity, where k is configured by the base station, which the prohibit timer length indicating the threshold for sending the RS).
wherein the threshold length of the first timer is n times a periodicity of a scheduling request resource on a specific carrier (par. 66, the scheduling request prohibit timer length is (k+l) multiplied with the scheduling request periodicity, where k is configured by the base station, timer length indicating the threshold for sending the RS), the periodicity of the scheduling request resource on the specific carrier being a minimum among periodicities of the scheduling request resources on the at least two carriers (par. 66, the scheduling request prohibit timer length is (k+l) multiplied with the scheduling request periodicity, where k is configured by the base station, the prohibit timer would indicating the minimum the UE stall from transmitting the SR, wherein the scheduling request periodicity of the short value of periodicities of 5, 10, 20, 40, 80 milliseconds is selected to decrease delay as indicated by par. 9, 10 for plurality of sub-carriers as in par. 36), and
wherein the processing circuit is further configured to start the first timer according to the threshold length of the first timer after the scheduling request is sent (par. 15, prohiting the RS when the prohibit timer is running).

KIM et al. (US 20180092118 as supported by provisional 62162468 filed on 05/15/2015) teaches a receiving circuit configured to receive from the terminal the (par. 320, 321, transmitting and receiving MAC SDU according to the F1 and F2 format), wherein the MAC PDU comprises header information and a MAC service data unit (SDU) (fig. 28, 29, 30, par. 313, F1 and F2), and wherein the header information comprises a length field (L) indicating a length of the MAC SDU and a 1-bit second length indication field (F2) (fig. 28, 29, 30, par. 313, F1 and F2);
wherein the processing circuit is further configured to:

determine that a length of the length field (L) is 23 bits when the second length indication field (F2) indicates 1 (fig. 28, 29, 30, par. 313, F2=1, L field is 23 bits);

determine that the length of the length field (L) is 7 bits when the second length indication field (F2) indicates 0 and when the header information further comprises a length indication field (F) indicating 0 (fig. 28, 29, 30, par. 313, F2=0 and F1=0, L field is 7 bits);

determine that the length of the length field (L) is 15 bits when the second length indication field (F2) indicates 0 and when the header information further comprises the length indication field (F) indicating 1 (fig. 28, 29, 30, par. 313, F2=0 and F1=1, the L field is 15 bits);
determine the length of the MAC SDU according to the length of the length field (L) (par. 320, 321, transmitting and receiving MAC SDU according to the F1 and F2 format); and determine the MAC SDU according to the length of the MAC SDU (par. 320, 321, transmitting and receiving MAC SDU according to the F1 and F2 format).

BAGHEL et al. (US 20130301611) teaches The MAC header comprises R/R/E/LCID Subheader (8 Bits) and R/R/E/LCID/F/L Subheader (16 Bits) (par. 86).

However, it would not have been obvious for one of ordinary skill in the art to modify the prior arts to implement “determine that a length of the length field (L) is 16 bits, 17 bits or 23 bits when the second length indication field (F2) indicates 1” in the claim as a whole.
 	Claims 2-5, 8-11, 14, 17 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R2-154342 (“Further discussion on extension of L field in MAC PDU”) teaches “determine that a length of the length field (L) is 16 bits, 17 bits or 23 bits when the th-9th Oct 2015. 

DINAN (US 20160270107) teaches “determine that a length of the length field (L) is 16 bits, 17 bits or 23 bits when the second length indication field (F2) indicates 1” (par. 136, “if the size of the MAC SDU or variable-sized MAC control element is larger than 32767 bytes and if the corresponding subheader is not the last subheader, the value of the F2 field may be set to 1”). However it does not quality the prior art since the earliest filing date of the application is 05/15/2015 and the support for the “if the size of the MAC SDU or variable-sized MAC control element is larger than 32767 bytes and if the corresponding subheader is not the last subheader, the value of the F2 field may be set to 1” of the DINAN is available on 02/28/2016 since the provisional 62130522 does not provide the support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/07/2021